DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrase which can be implied, (i.e., the term “The present disclosure generally relates” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 14, 16-17 and 20 are objected to because of the following informalities:  
In Claim 3, line 3, the term “the range of” is suggested to be changed to --a range of-- in order to clarify the claim. 
In Claim 14, line 1, the term “the range” is suggested to be changed to --a range-- in order to clarify the claim. 
In Claim 16, line 1, the term “the rigidity” is suggested to be changed to --a rigidity-- in order to clarify the claim. 
In Claim 17, lines 2-3, the term “the first position” is suggested to be changed to --a first position-- in order to clarify the claim. 
In Claim 17, line 5, the term “the structure” is suggested to be changed to --the outer structure-- in order to provide consistency. 
In Claim 20, line 2, the term “a.” is suggested to be changed to --(a)-- or --a)-- because only a single period can be in a claim. The term “b.” is objected to for the same reason. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, line 4, the term “the second opening” lacks proper antecedent basis. Suggest to amend the limitation “in the second opening the mouthpiece” to --in a second position, an opening of the mouthpiece--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Rose (2,284,591), and as evidence by Char (5,833,057).

    PNG
    media_image1.png
    662
    372
    media_image1.png
    Greyscale

Regarding claim 1, Rose discloses a nebulizer (nebulizer shown in fig. 2, page 1, Col 1, lines 1-7 discloses that the apparatus is used for producing a mist or spray of atomized or nebulized liquid) for producing aerosol, comprising a porous medium (1b, fig. 2, page 1, Col 2, lines 28-37, discloses that the pad (1b) comprises a non-fibrous material such as cellulose sponge, it is inherent that sponge is a porous medium and comprises a plurality of pores), wherein the porous medium is rigid, wherein the porous medium has two sides (see the annotated-Rose fig. 2 above, as shown the first side and the second side is flat, furthermore, Rose discloses that the pad (1b) is a non-fibrous material such as cellulose sponge, cellulose sponge are known in the art to be a rigid material when it is in the dry state) and further comprises a plurality of pores; a liquid partially adsorbed in the porous medium; and gas, wherein the gas is caged in pores that are vacant of said liquid, wherein the porous medium is configured to act as a pneumatic multi-nozzle atomizing system (page 1, Col 1, lines 1-7, Rose discloses that the nebulizer is used for producing nebulized liquid, further disclosed in page 2, Col 1, lines 44-66, that in operation, the nebulizer is immersed in the liquid to be used and by manipulation of the bulb, liquid is drawn into the body (1) to be absorbed by the core (11), this will inherently cause the porous medium(1b) to absorb the liquid as well, therefore, it is inherent that the porous medium can partially absorb the liquid, depending on how much the bulb sucks in, furthermore, it is inherent that the pores that is vacant of the liquid will comprises air (gas), since the pores are filled with air by default, so whichever pores that is not filled by the liquid will be filled with air. Furthermore, when the user applies pressure on the bulb to expel the nebulized liquid, depending on how hard the user applies the force on the bulb, it will determine how much liquid is being expelled, if a user presses the bulb lightly, a partial amount of liquid will escape the porous medium, therefore, since we are surrounded by air, it is inherent that once the liquid gets partially expelled, the pores that are vacant of the liquid will automatically be filled in with air, furthermore, since Rose discloses that the nebulizer producing a mist of atomized or nebulized liquid comprises pressure being pushed through the liquid containing porous medium, it is inherent that the porous medium acts as a pneumatic multi-nozzle atomizing system).
To the extent there is any doubt that the porous medium of Rose is inherently a rigid material such as that set forth in claim 1, and that such inherent characteristic is necessarily present should one choose to use reference, U.S. Patent No. 5,833,057, as extrinsic evidence of such a material. See MPEP 2131.01. The Char reference illustrates the type of material set forth in the claim. Cellulose sponge is disclosed as being a material that is relatively rigid in their dry form (Col 2, lines 48-49).
Regarding claim 18, Rose discloses a method of delivering a medication to a subject by inhalation (page 1, Col 1, lines 1-7, Rose discloses a method and means for dispensing liquids, further discloses an apparatus used for producing a mist or spray of atomized or nebulized liquid, wherein the device is for applying medicinal liquids to the membranous tissue of the human nose or throat, further discloses in col 1, lines 8-17, that the nebulizer allows inhalation without substantial danger of lung congestion to inhalation of large droplets), the method comprising administering to the subject a pharmaceutical composition for treatment of said disease or disorder by inhalation using the nebulizer of claim 1 (nebulizer shown in fig. 2). 
Regarding claim 20, Rose discloses a method for producing aerosol (page 1, Col 1, lines 1-7, Rose discloses that present invention relates to a method and means for dispensing liquids, more specifically, it relates to an apparatus for producing a mist or spray of atomized or nebulized liquid, it is inherent that liquid that has been atomized or nebulized forms liquid aerosol), comprising providing the nebulizer (nebulizer shown in fig. 2, page 1, Col 1, lines 1-7) of claim 1, a porous medium (1b), and generating a pressure drop between the two sides of the porous medium (page 1, Col 1, lines 48-51, Rose discloses a pressure bulb member (4), further discloses in page 2, Col 1, lines 44-66, that when application of liquid is required, compression of the bulb forces a stream of air through the upper end of the core and around the core through the clearance space provided, in escaping from the tube, the pressure air passes through and around the outer end of the core, picking up fine particles of the absorbed liquid in passage, the air and liquid particles issuing from the discharge opening of the tube in the form of a fine spray, it is inherent that there is a pressure drop on one side of the porous medium when the pressure is being created and traveled pass the porous medium), thereby producing aerosol, wherein the aerosol is produced in the absence of an external gas supply (page 2, col 1, lines 44-66, the gas is stored within the bulb (4), therefore, it is not using an external gas supply).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 6, and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591), and as evidence by Char (5,833,057).

    PNG
    media_image2.png
    764
    748
    media_image2.png
    Greyscale

Regarding claim 1, Bisgaard discloses a nebulizer (nebulizer in fig. 3) having a tube section (19) for accepting a conventional nebulizer (conventional inhaler (22)), wherein the nebulizer comprises a chamber (chamber formed by cylindrical container (10) shown in figs. 1 and 3) and a path (see the annotated-Bisgaard fig. 2 above), wherein the path is configured to receive the aerosol from the conventional nebulizer and transfer said aerosol to the chamber (see the annotated-Bisgaard fig. 2 above, the path is between the conventional inhaler (22) and the chamber, as shown it is receiving the aerosol from the inhaler and transferring it into the chamber), but fails to disclose a porous medium, wherein the porous medium is rigid, has two flat sides and further comprises: a plurality of pores; a liquid partially adsorbed in the porous medium; and gas, wherein the gas is caged in pores that are vacant of said liquid, wherein the porous medium is configured to act as a pneumatic multi-nozzle atomizing system.

    PNG
    media_image3.png
    656
    469
    media_image3.png
    Greyscale

However, Rose teaches a conventional nebulizer (nebulizer shown in fig. 2, page 1, Col 1, lines 1-7 discloses that the apparatus is used for producing a mist or spray of atomized or nebulized liquid) for producing aerosol, comprising a porous medium (1b, fig. 2, page 1, Col 2, lines 28-37, discloses that the pad (1b) comprises a non-fibrous material such as cellulose sponge, it is inherent that sponge is a porous medium and comprises a plurality of pores), wherein the porous medium is rigid and has two flat sides (see the annotated-Rose fig. 2 above, as shown the first side and the second side is flat, furthermore, Rose discloses that the pad (1b) is a non-fibrous material such as cellulose sponge, cellulose sponge are known in the art to be a rigid material when it is in the dry state) and further comprises a plurality of pores; a liquid partially adsorbed in the porous medium; and gas, wherein the gas is caged in pores that are vacant of said liquid, wherein the porous medium is configured to act as a pneumatic multi-nozzle atomizing system (page 1, Col 1, lines 1-7, Rose discloses that the nebulizer is used for producing nebulized liquid, further disclosed in page 2, Col 1, lines 44-66, that in operation, the nebulizer is immersed in the liquid to be used and by manipulation of the bulb, liquid is drawn into the body (1) to be absorbed by the core (11), this will inherently cause the porous medium(1b) to absorb the liquid as well, therefore, it is inherent that the porous medium can partially absorb the liquid, depending on how much the bulb sucks in, furthermore, it is inherent that the pores that is vacant of the liquid will comprises air (gas), since the pores are filled with air by default, so whichever pores that is not filled by the liquid will be filled with air. Furthermore, when the user applies pressure on the bulb to expel the nebulized liquid, depending on how hard the user applies the force on the bulb, it will determine how much liquid is being expelled, if a user presses the bulb lightly, a partial amount of liquid will escape the porous medium, therefore, since we are surrounded by air, it is inherent that once the liquid gets partially expelled, the pores that are vacant of the liquid will automatically be filled in with air, furthermore, since Rose discloses that the nebulizer producing a mist of atomized or nebulized liquid comprises pressure being pushed through the liquid containing porous medium, it is inherent that the porous medium acts as a pneumatic multi-nozzle atomizing system).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to substitute the conventional nebulizer of Bisgaard with the conventional nebulizer as taught by Rose for the purpose of substituting one well-known conventional nebulizer with another well-known conventional nebulizer. Furthermore, it appears that the nebulizer of the modified Bisgaard would perform equally well having the conventional nebulizer of Rose. 
To the extent there is any doubt that the porous medium of Rose is inherently a rigid material such as that set forth in claim 11, and that such inherent characteristic is necessarily present should one choose to use reference, U.S. Patent No. 5,833,057, as extrinsic evidence of such a material. See MPEP 2131.01. The Char reference illustrates the type of material set forth in the claim. Cellulose sponge is disclosed as being a material that is relatively rigid in their dry form (Col 2, lines 48-49).
Regarding claim 2, the modified Bisgaard discloses a mouthpiece (outlet formed on mouthpiece unit (23) of Bisgaard, figs. 1-3, Col 5, lines 12-21) configured to deliver said aerosol to the lungs by inhalation (title of Bisgaard discloses an aerosol inhaler, further discloses in Col 5, lines 17-21, that the mouthpiece unit (23) defines an inhalation passage, furthermore, Bisgaard disclose in Col 1, lines 56-62, Bisgaard discloses that the active substance is inhaled into the patient's lungs, furthermore, Rose discloses in page 2, Col 2, lines 10-20 that the device of Rose can be used not only for nose and throat but for any body cavity).
Regarding claim 6, the modified Bisgaard discloses a porous medium (porous medium of Rose having liquid therein, see the above rejection), it is inherent that depending on how the user apply pressure to the bulb and how much the liquid in the bulb is being applied, the overall contents of vacant space within the porous medium occupied with liquid is at least 10% liquid contents. 
However, if there is any doubt that the modified Bisgaard discloses that the overall contents of vacant space within the porous medium occupied with liquid is at least 10% liquid contents. It would have been obvious to one having ordinary skill in the art at the time the invention was made to  have the overall contents of vacant space within the porous medium occupied with liquid is at least 10% liquid contents, for the purpose of providing an amount of medicament that is needed by the user/patient, and  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 9, the modified Bisgaard discloses that the nebulizer comprises a chamber (chamber formed by cylindrical container (10) shown in figs. 1 and 3 of Bisgaard) and a path (see the annotated-Bisgaard fig. 2 above), wherein the path is configured to receive the aerosol from the conventional nebulizer and transfer said aerosol to the chamber (see the annotated-Bisgaard fig. 2 above, the path is between the conventional nebulizer (conventional nebulizer (22) of Bisgaard modified to have the conventional nebulizer of Rose) and the chamber, as shown it is receiving the aerosol from the inhaler and transferring it into the chamber). 
The modified Bisgaard discloses that the path is configured to receive the aerosol from the porous medium (fig. 2 of Rose shows the porous medium (1b) being at the bottom of the nebulizer, therefore, with reference to Rose nebulizer replacing the conventional nebulizer (22) of Bisgaard as shown in the annotated-Bisgaard fig. 2 above, the path will receive the aerosol from the porous medium (1b of Rose) and transfer the aerosol to the chamber).
Regarding claim 10, the modified Bisgaard discloses means configured for creating a pressure drop between the two flat sides of the porous medium (1b of Rose), the element is selected from a piston (12 of Bisgaard, figs. 1 and 2, Col 4, lines 57-65) and spring (spring (16) of Bisgaard, fig. 2, Col 4, lines 65-68, Bisgaard discloses in Col 5, lines 42-68, that the sudden downward movement of the piston (12) creates a vacuum within the cylindrical container (10), since the porous medium (1b) of Rose is located in place of inhaler (22), the vacuum that is created by piston (12) inherently creates a pressure drop between the two sides of the porous medium).
Regarding claim 11, the modified Bisgaard discloses means configured for creating a pressure drop between the two flat sides of the porous medium (1b of Rose), the element is selected from a piston (12 of Bisgaard, figs. 1 and 2, Col 4, lines 57-65) and spring (spring (16) of Bisgaard, fig. 2, Col 4, lines 65-68, Bisgaard discloses in Col 5, lines 42-68, that the sudden downward movement of the piston (12) creates a vacuum within the cylindrical container (10), since the porous medium (1b) of Rose is located in place of inhaler (22), the vacuum that is created by piston (12) inherently creates a pressure drop between the two sides of the porous medium), furthermore, since Bisgaard discloses that the gripping portion can be pulled as shown in figs. 1-2, the user can pull it to different position to generate two different magnitudes of pressure drop.
Regarding claim 12, the modified Bisgaard discloses that the liquid comprises a pharmaceutical composition (see page 1, Col 1, lines 1-6 of Rose, Rose discloses that the liquid is medicinal liquid). 
Regarding claim 13, the modified Bisgaard discloses that the porous medium is disposable (Rose discloses a porous medium, it is inherent that the device and the porous medium is disposable). 
Regarding claim 14, the modified Bisgaard discloses a pressure drop (see figs. 1-2 and full disclosure of Bisgaard, when the spring is compressed and force the plunger to extend to the bottom of the device, there would be a pressure drop), but fails to disclose that the pressure drop is within the range of 600 to 900 mbar. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pressure drop to be between 600 to 900 mbar, since it would be obvious to increase the pressure drop to allow the de-agglomerate the liquid medicine, and since it has been held that discovering an optimum value or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Regarding claim 15, the modified Bisgaard discloses a producing an ultra-fine aerosol (Rose, page 1, Col 1, lines 1-7, Rose discloses that present invention relates to a method and means for dispensing liquids, more specifically, it relates to an apparatus for producing a mist or spray of atomized or nebulized liquid, it is inherent that liquid that has been atomized or nebulized forms liquid aerosol, further, it is inherent that the aerosol is ultra-fine and is highly concentrated), but fails to disclose that the aerosol is highly concentrated at least                         
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            -
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                             
                            d
                            r
                            o
                            p
                            l
                            e
                            t
                            s
                             
                            p
                            e
                            r
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    . However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aerosol to be highly concentrated at least                         
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            -
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                             
                            d
                            r
                            o
                            p
                            l
                            e
                            t
                            s
                             
                            p
                            e
                            r
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    , since it would be obvious to increase the concentration to allow more aerosol to be inhaled by the user, and since it has been held that discovering an optimum value or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of King (2006/0231090).
Regarding claim 3, the modified Bisgaard discloses that the aerosol is a fine spray or a mist, but fails to disclose that the aerosol comprises droplets having an MMAD within the range of 0.3 to 7 microns. 
	However, King teaches a droplet having a size less than 5 micrometers (paragraph 0005). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the nebulizer of the modified Bisgaard to have the aerosol comprises droplets MMAD within the range of 0.3 to 7 microns as taught by King for the purpose of providing an aerosol droplet size that can enter the lungs of the patient.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Gonda (2002/0073991).
Regarding claim 4, the modified Bisgaard discloses that the aerosol is a fine spray or a mist, but fails to disclose that the aerosol comprises droplets which range within 0.3 to 1.1 micrometer in diameter. 
However, Gonda discloses a conventional nebulizer (nebulizer (40) having formulation container (1) shown in fig. 3) for producing aerosol, comprising a porous medium (3, fig. 1, paragraph 0061, lines 1-8, paragraph 0062, lines 1-10), wherein the porous medium is rigid, has two flat sides (paragraph 0061, lines 1-4, Gonda discloses that the porous membrane is rigid, fig. 1 shows the membrane having a top side that is flat and a bottom side that is flat) and further comprises: a plurality of pores (paragraph 0061, lines 1-4, Gonda discloses that the membrane is porous, therefore, it is inherent that the membrane comprises a plurality of pores), a liquid partially adsorbed in the porous medium; and gas, wherein the gas is caged in pores that are vacant of said liquid (paragraphs 0061-0064, Gonda discloses a porous members, further Gonda discloses in paragraph 0024, lines 1-9, that the formulation (5) is liquid, and that when the formulation is moved through the porous membrane, the formulation is aerosolized, therefore, it is inherent that the membrane is partially absorbed in the porous membrane when the formulations is in the process of going through the porous membrane, and since there are a plurality of pores, the gas will be caged in the pores that are vacant of said liquid), wherein the porous medium is configured to act as a pneumatic multi-nozzle atomizing system (paragraph 0025, Gonda discloses that the formulation is forced through the pores, and since the gas occupies the pores wherever that the liquid is not present within the pores before the aerosolization, the process involves pushing liquid through air spaces within the porous membrane, therefore, it is considered to acts as a pneumatic multi-nozzle atomizing system, furthermore, if there is any doubt in considering this as a pneumatic multi-nozzle atomizing system, since Gonda discloses the membrane (3) being porous, it is capable of being used as a pneumatic multi-nozzle atomizing system), and wherein the aerosol comprises droplets, the size of the droplets which range within 0.3 to 1.1 micrometer in diameter (paragraphs 0025 and 0029, Gonda discloses that the formation of aerosolized particles having a diameter in the range of 0.5 to 8.0 microns).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the conventional nebulizer of the modified Bisgaard to have the aerosol comprises droplets having a size ranging within 0.3 to 1.1 micrometer in diameter as taught by Gonda for the purpose of providing an aerosol droplet size that can enter the lungs of the patient. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Gonda (6,354,516).
Regarding claim 5, the modified Bisgaard discloses a porous medium having pores, but fails to disclose that the pores in the porous medium is below 1 micrometer. 
However, Gonda teaches a porous medium comprising a pores that is below 1 micrometer (Col 6, lines 1-24). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the porous medium of the modified Bisgaard to have the pores that is below 1 micrometer as taught by Gonda for the purpose of providing a porous membrane’s pore size that would provide an effective droplet size that can enter the lung of the patient. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Lipowicz (2007/0175476) and Collins (2009/0192443).
Regarding claim 7, the modified Bisgaard discloses a porous medium (1b of Rose) being made out of cellulose sponge (page 1, Col 2, lines 28-34 of Rose), but fails to disclose that the porous medium is made out of metal having a modulus of rigidity of at least 10 GPA at 25° C. 
However, Lipowicz teaches an aerosol delivery device (100, fig. 1, paragraph 0015, lines 1-2) having a porous medium (140, fig. 1, paragraph 0015, Lines 2-9) being made out of metal (paragraph 0028, lines 1-12).
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to substitute the material of the porous medium of the modified Bisgaard with the material of the porous medium as taught by Lipowicz for the purpose of substituting one well-known porous medium material with another well-known porous medium material. Furthermore, it appears that the nebulizer of the modified Bisgaard would perform equally well having the porous medium's material as taught by Lipowicz. 
The modified Bisgaard discloses that the porous medium is made from a metal but fails to disclose that the modulus of rigidity of the porous medium is at least 10 GPA at 25°C. 
However, Collins teaches a porous medium (156, fig. 10) made from a stainless steel (see paragraph 0147). 
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to substitute the material of the porous medium of the modified Bisgaard to have the material stainless steel as taught by Collins for the purpose of providing a metal that has good corrosion resistance. 
The modified Bisgaard discloses that the porous medium is made from stainless steel, stainless steel is well known in the art to have a modulus of rigidity of at least 10 GPa at 25°. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Lipowicz (2007/0175476).
Regarding claim 8, the modified Bisgaard discloses a porous medium (1b of Rose) being made out of cellulose sponge (page 1, Col 2, lines 28-34 of Rose), but fails to disclose that the porous medium is made out of metal.
However, Lipowicz teaches an aerosol delivery device (100, fig. 1, paragraph 0015, lines 1-2) having a porous medium (140, fig. 1, paragraph 0015, Lines 2-9) being made out of metal (paragraph 0028, lines 1-12).
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to substitute the material of the porous medium of the modified Bisgaard with the material of the porous medium as taught by Lipowicz for the purpose of substituting one well-known porous medium material with another well-known porous medium material. Furthermore, it appears that the nebulizer of the modified Bisgaard would perform equally well having the porous medium's material as taught by Lipowicz. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Wensley (2008/0216828).
Regarding claim 15, the modified Bisgaard discloses a producing an ultra-fine aerosol (Rose, page 1, Col 1, lines 1-7, Rose discloses that present invention relates to a method and means for dispensing liquids, more specifically, it relates to an apparatus for producing a mist or spray of atomized or nebulized liquid, it is inherent that liquid that has been atomized or nebulized forms liquid aerosol, further, it is inherent that the aerosol is ultra-fine and is highly concentrated), but fails to disclose that the aerosol is highly concentrated at least                         
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            -
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                             
                            d
                            r
                            o
                            p
                            l
                            e
                            t
                            s
                             
                            p
                            e
                            r
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    . 
However, Wensley teaches an aerosol that is highly concentrated at at least                         
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            -
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                             
                            d
                            r
                            o
                            p
                            l
                            e
                            t
                            s
                             
                            p
                            e
                            r
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     (see paragraph 0129).
 Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the conventional nebulizer of the modified Bisgaard to have an aerosol concentration of at least                         
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            -
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                             
                            d
                            r
                            o
                            p
                            l
                            e
                            t
                            s
                             
                            p
                            e
                            r
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     as taught by Wensley for the purpose of providing an aerosol concentration that can be utilized to effectively provide to a user to be inhaled. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1, and further in view of Collins (2009/0192443).
Regarding claim 16, the modified Bisgaard fails to disclose that the rigidity of the rigid porous medium is not substantially effected upon being in contact with liquids.
However, Collins teaches a porous medium (156, fig. 10) made from a stainless steel material (see paragraph 0147). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the porous medium of the modified Bisgaard to have the material metal comprising stainless steel as taught by Collins for the purpose of providing a metal that has good corrosion resistance as a porous medium. 
The modified Bisgaard discloses that the rigid porous medium is made from a metal comprising stainless steel, depending on the liquid, stainless steel would not substantially be effected upon being contact with such liquid. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Lipowicz (2007/0175476).
Regarding claim 16, the modified Bisgaard discloses a porous medium (1b of Rose) being made out of cellulose sponge (page 1, Col 2, lines 28-34 of Rose), but fails to disclose that the rigidity of the rigid porous medium is not substantially effected upon being in contact with liquids. 
However, Lipowicz teaches an aerosol delivery device (100, fig. 1, paragraph 0015, lines 1-2) having a porous medium (140, fig. 1, paragraph 0015, Lines 2-9) being made out of metal (paragraph 0028, lines 1-12).
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to substitute the material of the porous medium of the modified Bisgaard with the material of the porous medium as taught by Lipowicz for the purpose of substituting one well-known porous medium material with another well-known porous medium material. Furthermore, it appears that the nebulizer of the modified Bisgaard would perform equally well having the porous medium's material as taught by Lipowicz. 
After the modification, the porous member would be made from a rigid metal material, and metal would not be substantially affected upon being in contact with liquids. 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Grubb (3,046,983).
Regarding claim 17, the modified Bisgaard discloses a mouthpiece (outlet formed on mouthpiece unit (23) of Bisgaard, figs. 1-3, Col 5, lines 12-21), but fails to disclose an outer structure blocking the mouthpiece, the outer structure having a structure opening, wherein in the first position, the mouthpiece is positioned against a wall of the outer structure, and in the second position, an opening of the mouthpiece is displaced to a position in front of the structure allowing the aerosol to be nebulized and administered to the subject. 
However, Grubb teaches a patient interface (12, in fig. 3) comprising an interface opening (21 and 22) and an outer structure (14, fig. 3) having a structure opening (19, fig. 3), wherein in the first position, the patient interface (12) is positioned against a wall of the outer structure (see first position in fig. 2), and in the second position, an opening of the mouthpiece is displaced to a position in front of the structure allowing an inhalant to be administered to the subject (see second position in fig. 3, see col 1, line 43 to col 2, line 40, the mouthpiece is relatively in front of the structure).
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to modify the mouthpiece of the modified Bisgaard to have the interface opening as taught by Grubb and to have the outer structure as taught by Grubb for the purpose of protecting the mouthpiece from dust and external contaminants and to allow the dose to be varied at a given time (see col 1, lines 11-27 and col 1, line 43 to col 2, line 40 of Grubb).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bisgaard (5,755,221) in view of Rose (2,284,591) as applied to claim 1 above, and further in view of Ramella (GB 2074454).
Regarding claim 17, the modified Bisgaard discloses a mouthpiece (outlet formed on mouthpiece unit (23) of Bisgaard, figs. 1-3, Col 5, lines 12-21), but fails to disclose an outer structure blocking the mouthpiece, the outer structure having a structure opening, wherein in the first position, the mouthpiece is positioned against a wall of the outer structure, and in the second position, an opening of the mouthpiece is displaced to a position in front of the structure allowing the aerosol to be nebulized and administered to the subject.
However, Ramella teaches a mouthpiece (7, figs. 1-4) comprising a mouthpiece opening (opening of 7 located at the right most end in fig. 3) and an outer structure (10, figs. 1-2) having a structure opening (11, see where 7 passed through in fig. 2), wherein in the first position, the mouthpiece (7) is positioned against a wall of the outer structure (see fig. 1, as shown, 7 rest on an interior wall of 10), and in the second position, an opening of the mouthpiece is displaced to a position in front of the structure allowing an inhalant to be administered to the subject (see second position in fig. 2, where the mouthpiece is displaced to a position in front of the outer structure allowing an inhalant to be administered, see page 2, lines 1-100).
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to modify the mouthpiece of the modified Bisgaard to have the mouthpiece and the outer structure as taught by Ramella for the purpose of protecting the mouthpiece from dust and external contaminants thus giving the highest guarantees of safety and hygiene (see mouthpiece 7 being covered by 10 in fig. 1 and see page 2, lines 94-100).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2,284,591) as applied to claim 1 above, and further in view of Ramella (GB 2074454).
Regarding claim 17, Rose discloses an outlet (where 1b is located), but fails to disclose a mouthpiece, and an outer structure blocking the mouthpiece, the outer structure having a structure opening, wherein in the first position, the mouthpiece is positioned against a wall of the outer structure, and in the second position, an opening of the mouthpiece is displaced to a position in front of the structure allowing the aerosol to be nebulized and administered to the subject.
However, Ramella teaches a mouthpiece (7, figs. 1-4) comprising a mouthpiece opening (opening of 7 located at the right most end in fig. 3) and an outer structure (10, figs. 1-2) having a structure opening (11, see where 7 passed through in fig. 2), wherein in the first position, the mouthpiece (7) is positioned against a wall of the outer structure (see fig. 1, as shown, 7 rest on an interior wall of 10), and in the second position, an opening of the mouthpiece is displaced to a position in front of the structure allowing an inhalant to be administered to the subject (see second position in fig. 2, where the mouthpiece is displaced to a position in front of the outer structure allowing an inhalant to be administered, see page 2, lines 1-100).
Therefore, it would have been obvious to one of the ordinary skill in at art at the time the invention was made to modify the outlet of Rose to have the mouthpiece and the outer structure as taught by Ramella for the purpose of protecting the mouthpiece from dust and external contaminants thus giving the highest guarantees of safety and hygiene (see mouthpiece 7 being covered by 10 in fig. 1 and see page 2, lines 94-100).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2,284,591) as applied to claim 1 above, and further in view of Gonda (6,354,516).
Regarding claim 19, Rose discloses a porous medium having pores, but fails to disclose that the pores in the porous medium is below 1 micrometer. 
However, Gonda teaches a porous medium comprising a pores that is below 1 micrometer (Col 6, lines 1-24). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the porous medium of Rose to have the pores that is below 1 micrometer as taught by Gonda for the purpose of providing a well-known porous membrane’s pore size that would provide an effective droplet size that can enter the lung of the patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,857,311. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 1-20 are a broader version of the patented claims 1-21 (i.e., the instant claims 1-20 do not include a fixture, wherein the piston comprises a plurality of piston slots as in the patented claims 1-21). In the instant claims 1-20, the apparatus is included in the patented claims 1-21. Any infringement over the patented claims would also infringe over the instant claims. Therefore, the instant claims 1-20 do not differ in scope from the patented claims 1-21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramella (4,969,455) is cited to show a mouthpiece having an outer structure for covering the mouthpiece. 
Loeffler (4,114,811) is cited to show a mouthpiece that is movable between a closed and opened position. 
Meshberg (3,927,806) is cited to show a mouthpiece that is movable between a closed and opened position. 
Sadykhov (2012/0318259) is cited to show an inhaler comprising a porous member and a spring/piston. 
Lipfert (3,610,480) is cited to show a movable mouthpiece. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785